 


110 HR 1871 IH: Family Care Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1871 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mrs. Gillibrand (for herself, Mrs. Bono, Mr. Higgins, Mr. McNerney, Mrs. Boyda of Kansas, Mr. Ruppersberger, Mr. Bishop of Georgia, Mr. Barrow, Mr. Peterson of Minnesota, Mr. Lincoln Davis of Tennessee, Mr. Patrick J. Murphy of Pennsylvania, Mr. Arcuri, Mr. Boswell, Mr. Shuler, Mr. Ellsworth, Mr. Altmire, Mr. Wilson of Ohio, Mr. Carney, Mr. McNulty, Ms. Shea-Porter, Ms. Sutton, Mr. Mahoney of Florida, Ms. Harman, Ms. Castor, Mr. Walz of Minnesota, Ms. Clarke, Mr. Hare, Mr. Israel, Mr. Crowley, Mr. Hinchey, Mr. Donnelly, Mr. Yarmuth, Mr. Loebsack, Ms. Hirono, Mr. Perlmutter, Mr. Courtney, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase, expand the availability of, and repeal the sunset with respect to, the dependent care tax credit. 
 
 
1.Short titleThis Act may be cited as the Family Care Act of 2007. 
2.Increase and inflation adjustment for dependent care credit 
(a)In general 
(1)IncreaseParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 (relating to expenses for household and dependent care services necessary for gainful employment) is amended to read as follows: 
 
(2)Applicable percentageThe term applicable percentage means— 
(A)40 percent in the case of a taxpayer whose adjusted gross income is $100,000 or less, and 
(B)20 percent in the case of any other taxpayer..  
(2)Inflation adjustmentSection 21 of such Code is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f)Cost-of-living adjustmentIn the case of any taxable year beginning in a calendar year after 2007, the $100,000 amount contained in subsection (a)(2)(A) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by  
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $1,000.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
3.Increase in dependent care credit made permanentSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 204 of such Act (relating to dependent care credit).  
 
